Title: Thomas Jefferson to James Jones Wilmer, 2 August 1812
From: Jefferson, Thomas
To: Wilmer, James Jones


          Monticello Aug. 2. 12. 
           Th: Jefferson presents his compliments to mr Wilmer and his thanks for the copy of his oration of July 4. adding the same for that intended him of June 4. altho’ it did not come to hand, or they would have been sooner rendered. he is made happy by every testimony of the devotion of our country to the principles of it’s revolution, of the employment of it’s eloquence in the celebration of the auspicious day of it’s independance, and of the confirmation of it’s patriotism by the precepts of religion, so happily applied in this animating address to the bravery of it’s citizens.
          He prays mr Wilmer to accept the assurance of his high respect & consideration.
        